       Case 2:19-cv-00409-RB-CG Document 27 Filed 08/13/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

FARM BUREAU PROPERTY & CASUALTY
INSURANCE COMPANY,

              Plaintiff,

v.                                                        CIV No. 19-409 RB/CG

LUKE W. RAGSDALE, et al.,

              Defendants.

                           ORDER ON NOTICE OF BANKRUPTCY

       THIS MATTER is before the Court on Defendants’ Notice of Bankruptcy, (Doc.

26), filed July 14, 2020. In the Notice, Defendants explain they have filed for Chapter 11

bankruptcy. (Doc. 26 at 1). As a result, any further action of this Court is stayed pending

further Order of the Bankruptcy Court. Id.

       IT IS THEREFORE ORDERED that Defendants shall file a Status Report by

January 5, 2021, advising the Court on the posture of the bankruptcy proceedings. In

all other respects, discovery is hereby STAYED.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
